UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1889


BISHOP RUBEN DEWAYNE,

                    Plaintiff - Appellant,

             v.

JP MORGAN MORTGAGE ACQUISITION                           CORP.;    MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. J. Michelle Childs, District Judge. (3:19-cv-03376-JMC)


Submitted: November 17, 2020                                Decided: November 19, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bishop Rueben Dewayne, Appellant Pro Se. Matthew Adams Abee, Carmen Harper
Thomas, NELSON MULLINS RILEY & SCARBOROUGH, LLP, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bishop Ruben Dewayne appeals the district court’s orders accepting the

recommendation of the magistrate judge and dismissing Dewayne’s civil action, and

denying his motion for reconsideration. On appeal, we confine our review to the issues

raised in the informal brief. See 4th Cir. R. 34(b). Because Dewayne’s informal brief does

not challenge the basis for the district court’s disposition, he has forfeited appellate review

of the court’s orders. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”).

       On appeal, Dewayne also contends that the district court judge should have recused

herself. Because Dewayne did not move the district court for recusal, we review his claim

only for plain error. See United States v. Minard, 856 F.3d 555, 557 (8th Cir. 2017).

Dewayne fails to establish that recusal was required. See Belue v. Leventhal, 640 F.3d 567,

572-74 (4th Cir. 2011) (noting that judicial rulings are rarely valid basis for bias or

partiality motion). Thus, the district court’s failure to recuse did not amount to error, plain

or otherwise.

       Accordingly, we affirm the district court’s orders. We also deny Dewayne’s motion

to strike counsel for Appellees’ appearances. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED



                                              2